COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-433-CV


MAGDALENA S. MARTINEZ, AS TRUSTEE
OF THE CHARLIE S. MARTINEZ, JR., TRUST                                APPELLANT

                                         V.

CITY OF FORT WORTH HISTORIC AND
CULTURAL LANDMARKS COMMISSION                                            APPELLEE

                                     ------------

           FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      Appellant Magdalena S. Martinez, as trustee of the Charlie S. Martinez,

Jr., Trust, appeals a trial court order granting a plea to the jurisdiction filed by




      1
          … See Tex. R. App. P. 47.4.
appellee City of Fort Worth Historic and Cultural Landmarks Commission

(Historic Commission). We affirm.

       Appellant owns property located at 1900 5th Avenue in Fort Worth,

Texas (the Property). For over two decades, the Property has been in violation

of various provisions of the Fort Worth City Code. Chapter 54 of the Texas

Local Government Code authorizes municipalities to enforce city codes through

civil actions. 2   In 2006, the City of Fort W orth (City) sued appellant under

chapter 54 and obtained a judgment for civil penalties and injunctive relief,

including an order allowing the City to demolish the Property. Appellant did not

appeal this order.

       Because the Property is located within a historic zoning overlay that

prevents demolition unless the Historic Commission issues a certificate of

appropriateness (COA), the City had to apply to the Historic Commission for a

COA.3 After a public hearing during which the Historic Commission heard from

appellant, city staff, and neighbors, the Historic Commission determined that




       2
     … See Tex. Loc. Gov’t Code Ann. §§ 54.012–.019 (Vernon 2008);
Jamestown Partners, L.P. v. City of Fort Worth, 83 S.W.3d 376, 380 (Tex.
App.—Fort Worth 2002, pet. denied).
       3
      … Fort Worth, Tex., Rev. Ordinances app. A, ch. 4, art. V, § 4.504
(2007).

                                        2
demolition was appropriate and granted a COA allowing the City to proceed

with the demolition pursuant to the judgment in the prior civil action.

      By City ordinance, Historic Commission decisions may be appealed to the

City’s Appeals Board, which appellant did.4     The Appeals Board upheld the

Historic Commission’s decision. Appellant then filed a lawsuit seeking judicial

review of the Historic Commission decision.       The City filed a plea to the

jurisdiction asserting that there is no right of judicial review of the Historic

Commission decision.       The trial court granted the plea, and this appeal

followed.

      We review de novo a trial court’s ruling on a plea to the jurisdiction.5

Whether the trial court has subject matter jurisdiction is a question of law.6

      In a single issue, appellant asserts that the COA allowing the City to

proceed with demolition of the Property is an order subject to judicial review




      4
          … Id. § 4.512.
      5
     … See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,
225–26 (Tex. 2004); City of Carrollton v. Singer, 232 S.W.3d 790, 794 (Tex.
App.—Fort Worth 2007, pet. denied).
      6
          … See Miranda, 133 S.W.3d at 226; Singer, 232 S.W.3d at 794.

                                       3
under section 214.0012 of the Texas Local Government Code (Local

Government Code or Code).7 We disagree.

      The Local Government Code provides two distinct procedural avenues by

which a municipality may secure the demolition of substandard property: (1)

the municipality may bring a civil action to compel demolition under chapter 54

of the Local Government Code; or (2) it may seek a demolition order through

administrative proceedings under chapter 214 of the Code. 8              The City

proceeded under chapter 54, not chapter 214. Appellate review is available for

a chapter 54 judgment just as it is for any civil judgment.9 Appellant could

have appealed the district court judgment authorizing demolition of the Property

but chose not to. Instead, appellant sought judicial review of the COA issued



      7
        … See Tex. Loc. Gov’t Code Ann. § 214.0012(a) (Vernon 2008). Under
Texas law, there is no right to judicial review of an administrative order unless
a statute or ordinance creates such a right, or the order violates a constitutional
right or adversely affects a vested property right. Firemen’s & Policemen’s Civil
Serv. Comm’n v. Kennedy, 514 S.W.2d 237, 239–40 (Tex. 1974); Stone v.
Tex. Liquor Control Bd., 417 S.W.2d 385, 385–86 (Tex. 1967); City of
Amarillo v. Hancock, 239 S.W.2d 788, 790–91 (Tex. 1951).
      8
      … See Tex. Loc. Gov’t Code Ann. §§ 54.017–.019 (Vernon 2008); Tex.
Loc. Gov’t Code Ann. § 214.001 (Vernon 2008); see also Jamestown Partners,
83 S.W.3d at 380-381. The City code authorizes the City Building Standards
Commission to enforce City code provisions regarding minimum building
standards, including authority to order demolition. Fort Worth, Tex., Rev.
Ordinances ch. 7, art. IV, §§ 7-102, 7-112 (1999).
      9
          … See Jamestown Partners, 83 S.W.3d at 380–81.

                                        4
by the Historic Commission. The issue, then, is whether the COA is a type of

order for which chapter 214 provides the right of judicial review.

      The Historic Commission is a creature of chapter 211 of the Local

Government Code, which authorizes municipalities to take appropriate actions

to protect and preserve historical properties.10    A COA reflects the Historic

Commission’s approval of proposed modifications to local landmarks or

properties in historic districts based on consistency with applicable design

guidelines and standards.11 Unlike the City Building Standards Commission, the

Historic Commission is not provided with authority under section 214.001 to

promote general health and safety by enforcing the City’s minimum building

standards code. While a COA is required for demolition of a historic property,

the Historic Commission has no authority to order demolition.12 Accordingly,



      10
        … See Tex. Loc. Gov’t Code Ann. §§ 211.001 (Vernon 2008) (allowing
local governments to protect and preserve places and areas of historical,
cultural, and architectural importance and significance), 211.003(b) (“In the
case of designated places and areas of historical, cultural, or architectural
importance and significance, the governing body of a municipality may regulate
the construction, reconstruction, alteration, or razing of buildings and other
structures.”); see also Fort Worth, Tex., Rev. Ordinances app. A, ch. 2,
§ 2.103 (2007).
      11
           … See Fort Worth, Tex., Rev. Ordinances app. A, ch. 4, art. V, § 4.504
(2007).
      12
        … See Fort Worth, Tex., Rev. Ordinances app. A, ch. 2, § 2.103, ch.
4, art. V, § 4.504(H).

                                         5
a COA from the Historic Commission allowing the City to proceed with

demolition is not an order issued under section 214.001 subject to judicial

review.




                                    6
      Because appellant had no right under section 214.0012 to judicial review

of the COA, we affirm the trial court’s order granting the City’s plea to the

jurisdiction.


                                                PER CURIAM

PANEL: CAYCE, C.J.; MCCOY and MEIER, JJ.

DELIVERED: May 14, 2009




                                      7